F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                              NOV 12 1998
                                  TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk

 In re: BTS INC.,

          Debtor.


 VALLEY NATIONAL BANK,

          Appellant,
 v.                                                          No. 97-5245
 BTS INC.,                                           (D.C. No. 97-C-745-K(W))
                                                            (N.D. Okla.)
          Appellee.




                             ORDER AND JUDGMENT*


Before ANDERSON, HOLLOWAY, and BALDOCK, Circuit Judges.


      Appellee BTS Inc. provides technical services and training equipment to

commercial and military aviation operations. On May 18, 1995, BTS filed a petition

seeking protection under Chapter 11 of the United States Bankruptcy Code. Appellant

Valley National Bank was a secured creditor of BTS. The most valuable piece of



      *
                This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
collateral securing Valley’s loan was an “FAA Level B Certified B727-200adv Flight

Simulator.” During the bankruptcy proceedings, the parties offered evidence valuing the

simulator between $170,000 and $2.5 million. Prior to the hearing on its proof of claim,

Valley sold the simulator for $250,000.

       At the hearing, the bankruptcy court calculated Valley’s claim against BTS at

$1,609,995.00. The bankruptcy court then determined the value of the secured assets so

their value could be subtracted from Valley’s total claim to determine the amount Valley

could claim as an unsecured creditor.1 Considering the evidence offered at the hearing,

the bankruptcy court valued the simulator at $910,000, not the $250,000 for which Valley

actually sold the simulator. By placing this higher value on the simulator, the bankruptcy

court effectively reduced Valley’s unsecured claim by $660,000 (the difference between

910,000 and 250,000). The bankruptcy court also disallowed a portion of the attorney’s

fees Valley requested. Valley appealed to the district court arguing that the bankrupcty

court erroneously arrived at the flight simulator’s value and improperly reduced its

attorney’s fees. The district court affirmed the bankruptcy court.

       On appeal to this court, Valley essentially repeats the arguments made to the

district court and for the first time urges reversal on the basis that the bankruptcy court

failed to make a finding that the simulator was not sold in a commercially reasonable


       1
          The value of the collateral securing Valley’s loan to BTS was less than the
amount of the loan. Thus, to the extent the loan amount exceeded the value of the
collateral, Valley found itself in the unsecured creditor pool.

                                              2
manner. Our jurisdiction arises under 28 U.S.C. § 1291. We affirm.



                                               I.

       A commercially reasonable sale of an asset establishes the market value of that

asset. Matter of Excello Press, Inc., 890 F.2d 896, 905 (7th Cir. 1989). In evaluating

Valley’s proof of claim, the bankruptcy court considered evidence regarding the flight

simulator’s market value including appraisals, expert testimony, and the actual sale price

of the simulator. Without determining whether Valley sold the simulator in a

commercially reasonable manner, the bankruptcy court concluded that the simulator had a

market value of $910,000. Valley argues that because a commercially reasonable sale

establishes market value, the bankruptcy court was required to make a determination that

its sale of the simulator for $250,000 was not commercially reasonable before it could

arrive at a higher market value. Valley contends that such a finding was outcome

determinative and that the bankruptcy court’s failure to make the finding requires that we

remand for determination of commercial reasonableness.

       Valley raised the issue of commercial reasonableness in the pretrial conference

before the bankruptcy court. Valley did not raise the issue once the proof of claim

hearing began, nor did it raise the issue on appeal to the district court. “It is a general rule

that a federal appellate court will not consider an issue which was not presented to,

considered or decided by the trial court.” Cavic v. Pioneer Astro Industries, Inc., 825


                                               3
F.2d 1421, 1425 (10th Cir. 1987) (internal quotations omitted). In this case, Valley not

only failed to properly preserve the issue before the bankruptcy court, it failed to raise the

issue on appeal to the district court. Thus, although we recognize an appreciable

difference in the bankruptcy court’s valuation of the simulator and the price Valley

received for the asset in what in contends was a commercially reasonable sale, we decline

to consider the issue for the first time on appeal.

                                              II.

       Valley next claims that the bankruptcy court’s findings do not satisfy Rule 7052.

Specifically, Valley claims the bankruptcy court’s decision must be reversed because the

court: (1) did not make a finding on the commercial reasonableness of the simulator sale;

(2) relied on an erroneous incorporation by reference in making material findings of fact;

and (3) made only a broad general statement regarding the value of the simulator without

any underlying analysis or justification. We reject Valley’s arguments.

       Fed. R. Bankr. P. 7052 requires a bankruptcy court to make findings of fact and

conclusions of law on all actions tried to the court. The rule is designed to furnish a

reviewing court with a clear understanding of the basis for the bankruptcy court’s

decision. See Colorado Flying Academy, Inc. v. United States, 724 F.2d 871, 877 (10th

Cir. 1984). Findings of fact satisfy Rule 7052 if they clearly show an appellate court the

basis for the bankruptcy court’s decision. See Bell v. AT&T, 946 F.2d 1507, 1510 (10th

Cir. 1991). The bankruptcy court’s findings do not have to be in a specific form,


                                               4
Featherstone v. Barash, 345 F.2d 246, 250 (10th Cir. 1965); Okaw Drainage Dist. v.

National Distillers and Chemical Corp., 882 F.2d 1241, 1244 (7th Cir. 1989), and need

not be detailed.2 Colorado Flying Academy, 724 F.2d at 878. A court may satisfy the

requirement that facts be found specially by orally pronouncing its findings of fact and

conclusions of law from the bench. See Chandler v. City of Dallas, 958 F.2d 85, 89 (5th

Cir. 1992); Okaw Drainage Dist., 882 F.2d at 1244.

       As stated above, Valley failed to raise the issue of commercial reasonableness at

the proof of claim hearing and before the district court. We will not address it now.

Secondly, as BTS aptly points out, the bankruptcy court’s erroneous incorporation by

reference is an obvious scrivener’s error. Although the bankruptcy court stated that it was

considering the evidence contained in “the Court’s Order of August 30, 1996” (which did

not exist), the record clearly shows that it intended to incorporate by reference evidence

presented at a hearing on August 29, 1995. Finally, the bankruptcy court’s order,

although brief, provides sufficient detail for this court to understand the basis of its ruling.

The references in the court’s order to the prior hearings in which it accepted evidence

regarding value and the information contained in the May 31, 1997, order sufficiently



       2
         “Although there must be sufficient record evidence to support the findings, they
need not state the evidence or any of the reasoning upon the evidence, nor assert the
negative of rejected propositions. Rather, the judge need only make brief, definite,
peritnent findings and conclusions upon contested matters; there is no necessity for
overelaboration of detail or particularization of facts.” Stock Equipment Co. v. TVA, 906
F.2d 583, 592 (11th Cir. 1990).

                                               5
demonstrate how the bankruptcy court reached its conclusion.



                                            III.

       Valley argues that the bankruptcy court’s valuation of the flight simulator was

clearly erroneous. We review the bankruptcy court’s factual finding that the simulator

had a fair market value of $910,000 for clear error. See In re Craddock, 149 F.3d 1249,

1255 (10th Cir. 1998). “A factual finding is clearly erroneous when, although there is

some evidence to support it, upon review of the entire record the appellate court is left

with the definite and firm conviction that a mistake has been made.” Id. at 1256. In

determining whether a factual finding is clearly erroneous, we view the facts in a light

most favorable to the trial court’s determination and leave the “credibility of the witnesses

and the weight to be given the evidence, together with the inferences, deductions and

conclusions to be drawn from the evidence” to the sound discretion of the trial judge.

United States v. McKneely, 6 F.3d 1447, 1452-53 (10th Cir. 1993).

       The parties presented numerous exhibits and several witnesses’ testimony to the

bankruptcy court relating to the market value of the flight simulator. The values

presented ranged from $170,000 to $2.5 million and contained many figures in between.

The bankruptcy court weighed the conflicting evidence and valued the simulator at

$910,000. Considering the wide range of values presented and viewing the evidence in a

light most favorable to the bankruptcy court’s finding, we are not left with a definite and


                                             6
firm conviction that the court made a mistake. Accordingly, we conclude the bankruptcy

court’s determination that the flight simulator had a market value of $910,000 was not

clearly erroneous.

                                               IV.

         Admitting that it failed to object to its admission at trial, Valley next argues that

the bankruptcy court erred by admitting and considering hearsay evidence on the value of

the flight simulator. Valley asserts that because the bankruptcy court overruled the same

objection at a hearing approximately one year prior, further objection would have been

futile. Therefore, Valley contends that no further objection was necessary to preserve the

error.

         In McEwen v. City of Norman, 926 F.2d 1545 (10th Cir. 1991), we addressed an

issue similar to the one presented here. In that case, Plaintiff filed a motion in limine

seeking to exclude certain evidence, which the trial court denied. Id. at 1544. Believing

the issue was preserved for appeal, the plaintiff made no objection when the defendant

offered the evidence at trial. Id. On appeal, we refused to consider the issue. We held

that in order for an issue to be preserved for appeal, a party must interpose a

contemporaneous trial objection so that the trial court may “entertain reconsideration in

light of the actual trial testimony and the surrounding circumstances developed at trial.”

Id.

         Approximately one year before trial, Valley objected to the admission of the


                                                7
hearsay letters. At the proof of claim hearing, BTS offered the letters into evidence.

Valley did not object. The issue did not surface again until Valley appealed the

bankruptcy court’s determination of value to the district court. In order to preserve the

hearsay issue for appeal, Valley had to object when BTS offered the evidence at the proof

of claim hearing. Id. Valley clearly made no such objection, and as a result we decline to

review the issue on appeal.3

                                             V.

       The Bankruptcy Code provides a mechanism for creditors to recover reasonable

attorney’s fees incurred in pursuing a secured claim. See 11 U.S.C. § 503. Valley

complains that the bankruptcy court erroneously reduced its claim for attorney’s fees

when the amount of such fees “was not a part of the pre-trial order and was the subject of

no evidence.” The thrust of this claim is that the bankruptcy court was required to hold a

separate hearing on or give specific notice that it was going to consider whether the

amount of attorney’s fees Valley requested was reasonable. We review the bankruptcy

court’s award of attorney’s fees for abuse of discretion. Daleske v. Fairfield



       3
          Although neither party urges us to apply it, this circuit recognizes a narrow plain
error exception to the rule that a party must contemporaneously object to evidence at trial
in order the preserve the error for appeal. “We have applied this exception rarely, and
only in the interest of justice.” Melton v. City of Oklahoma City, 879 F.2d 706, 718 n.5
(10th Cir. 1989) (internal quotations omitted). Valley had ample opportunity to object to
the letters when BTS introduced them at the proof of claim hearing. We discern nothing
from the record or Valley’s brief suggesting that Valley was unduly prejudiced by the
letters’ admission. Accordingly, we decline to review for plain error.

                                              8
Communities, Inc., 17 F.3d 321, 323 (10th Cir. 1994).

       In its amended proof of claim, Valley requested $120,044 in pre-bankruptcy

attorney’s fees. The bankruptcy court, in its pre-trial order, defined the issues for the

proof of claim hearing as: (1) the reasonableness of the costs and expenses claimed by

Valley National Bank associated with maintenance and upkeep of the 727 Flight

Simulator; and (2) the value of the 727 Flight Simulator. After resolving the factual

issues listed in the pre-trial order, the bankruptcy court, acting sua sponte,4 reduced

Valley’s attorney’s fees claim to $55,000 on the basis that the requested fees were

incurred because Valley had been overly combative. Valley contends that no evidence

supported the bankruptcy court’s finding and that the court could not make such a finding

without holding a separate hearing.

       The bankruptcy court presided over the instant dispute for more than two years and

entered more than forty orders in connection with it. Taking into account the nature of

the proceedings and Valley’s lack of cooperativeness, the bankruptcy court exercised its

discretion and determined that $55,000 represented a reasonable amount of attorney’s




       4
         Valley’s brief also seems to embrace the notion that the bankruptcy court’s
action was improper absent objection from the trustee, BTS, or another interested party.
The Third Circuit and a district court within this circuit have flatly rejected this
proposition. In re Busy Beaver Building Centers, Inc., 19 F.3d 833, 841 (3d Cir. 1994).
In re Cascade Oil Co., 126 B.R. 99, 106 (D. Kan. 1991).

                                              9
fees. The bankruptcy court did not err by not holding a separate hearing on whether the

fees were reasonable, e.g., In re Thirteen Appeals, 56 F.3d 295, 301 (1st Cir. 1995), and

did not abuse its discretion by reducing Valley’s attorney’s fees claim to $55,000. See In

re Martin, 817 F.2d 175, 182 (1st Cir. 1987) (“The bankruptcy judge is on the front line,

in the best position to gauge the ongoing interplay of factors and to make the delicate

judgment calls which [a discretionary] decision entails.”).



       For the foregoing reasons the district court’s judgment is AFFIRMED. The

parties’ motions to supplement the record are GRANTED.



                                                 Entered for the Court,



                                                 Bobby R. Baldock
                                                 Circuit Judge




                                            10